DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0232282 (Belson).
Regarding claim 1: 
Belson disclose an x-ray system, comprising: 
a moveable arm (106) comprising an x-ray source (102) arranged at a first end and an x-ray detector arranged at a second end (104); 
an ultrasonic sensor (390, 392, 394, 396) positioned on the movable arm, the x-ray source, or the x-ray detector (Fig. 21); and 
a sterile drape (110) configured to be positioned over at least a portion of the movable arm, the x-ray source, and/or the x-ray detector (Fig. 2), the sterile drape including an adhesive pad ([0040], radiation protection device may be joined directly to the C-arm 106 with fasteners and/or adhesives).
Belson is silent with respect to the placement of the adhesive pad thereby allowing for that which requires routine skill in the art.

Regarding claim 2: 
Belson disclose the system of claim 1, wherein the ultrasonic sensor (394 and 396) is a first ultrasonic sensor positioned on the x-ray detector (104), wherein the adhesive pad is a first adhesive pad included in a first segment of the sterile drape (as made obvious above), the first segment of the sterile drape configured to at least partially cover the x-ray detector (Fig. 2), and wherein the first adhesive pad is positioned on the first segment of the sterile drape at a location that corresponds to a location of the first ultrasonic sensor on the x-ray detector (Fig. 2 and 21, as made obvious above).
Regarding claim 5: 
Belson disclose the system of claim 1, further comprising a controller storing instructions executable to determine a distance to an object based on output from the ultrasonic sensor [0089].
Belson is silent with respect to a notification output.
However, Belson teaches the ultrasonic sensors serve as proximity sensors to determine when to stop extending the moving shields [0083].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to output a notification to a user when the shields are within a threshold proximity of a patient.  One would have been motivated to make such a modification on the basis of safety.  
Regarding claim 6: 
Belson disclose the system of claim 5, wherein the instructions are executable to determine a predicted trajectory of the movable arm and a current position of the object relative to the movable arm, and if the predicted trajectory intersects the current position of the object [0089].
Belson is silent with respect to a notification output.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to output a notification to a user when the shields are within a threshold proximity of a patient.  One would have been motivated to make such a modification on the basis of safety.  
Regarding claim 7: 
Belson disclose the system of claim 6, wherein the current position of the object is determined at least in part based on output from the ultrasonic sensor [0089].
Regarding claim 8: 
Belson disclose the system of claim 1, wherein the adhesive pad includes a region of pressure-sensitive adhesive positioned on the sterile drape or a region of material having a higher static cling than adjacent regions of the sterile drape ([0040], wherein adhesives are pressure sensitive).
Regarding claim 9: 
Belson disclose the system of claim 1, further comprising an additional proximity sensor positioned on the movable arm, the x-ray source, or the x-ray detector, and wherein the sterile drape is separated from the additional proximity sensor by a gap (Fig. 2 and 21, wherein adhesive may be placed on 2 of the 4 proximity sensors 390, 392, 394, 396 as made obvious above).
Regarding claim 10: 
Belson disclose the system of claim 9, wherein the sterile drape lacks an adhesive pad at a location corresponding to a location of the additional proximity sensor (as made obvious above).
Regarding claim 11: 
Belson disclose a sterile draping system for an x-ray imaging system, comprising: 
a draping material sized and shaped to cover a component of the x-ray imaging system (Fig. 2, 110), the draping material including a sterile outer surface configured to face away from and overlie the 
an adhesive pad positioned on an inner surface of the draping material ([0040], radiation protection device 110 may be joined directly to the C-arm 106 with fasteners and/or adhesives).
Belson is silent with respect to the placement of the adhesive pad thereby allowing for that which requires routine skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to locate the adhesive pad on the inner surface at a position corresponding to a position of an ultrasonic sensor on the component of the x-ray imaging system, such that, when the draping material is positioned over and/or around the component of the medical imaging system, the adhesive pad aligns with and is configured to be in face-sharing contact with a front face of the ultrasonic sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 12: 
Belson disclose the system of claim 11, further comprising a fastening mechanism configured to maintain the draping material over and/or around the component of the x-ray imaging system [0040].
Regarding claim 13: 
Belson disclose the system of claim 11, wherein the draping material is a first draping material sized and shaped to cover a first component of the x-ray imaging system, and further comprising a second draping material sized and shaped to cover a second component of the x-ray imaging system and a third draping material sized and shaped to cover a third component of the x-ray imaging system (Fig. 2).
Regarding claim 14: 
Belson disclose the system of claim 13, wherein the x-ray imaging system comprises a movable arm (106) including an x-ray source (102) arranged at a first end and an x-ray detector (104) arranged at 
Regarding claim 15: 
Belson disclose the system of claim 13, 
Belson is silent with respect to the placement of the adhesive pad thereby allowing for that which requires routine skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to comprise a second adhesive pad positioned on an inner surface of the second draping material at a position corresponding to a position of a second ultrasonic sensor on the second component of the x-ray imaging system, such that, when the second draping material is positioned over and/or around the second component of the x-ray imaging system, the second adhesive pad aligns with and is configured to be in face-sharing contact with a front face of the second ultrasonic sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 16: 
Belson disclose the system of claim 11, wherein the draping material lacks an adhesive pad at a location corresponding to a location of an additional sensor of the x-ray imaging system, such that, when the draping material positioned over and/or around the component of the x-ray imaging system, a gap is present between the draping material and the additional sensor (Fig. 2 and 21, wherein adhesive may be placed on 2 of the 4 proximity sensors 390, 392, 394, 396 as made obvious above).
Allowable Subject Matter
3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3: 
Belson disclose the system of claim 2, but fails to teach the details of further comprising a second ultrasonic sensor positioned on the movable arm between the x-ray source and the x-ray detector and a second adhesive pad configured to contact a front face of the second ultrasonic sensor, the second adhesive pad positioned on a second segment of the sterile drape, the second segment configured to cover at least an inner circumference of the movable arm between the x-ray source and the x-ray detector and wherein the second adhesive pad is positioned on the second segment of the sterile drape at a location that corresponds to a location of the second ultrasonic sensor on the movable arm.  Claim 4 depends on claim 3.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 17: 
The best prior art, US 2009/0232282 (Belson), disclose a method for an x-ray imaging system (Fig. 2 and 21), but fails to teach the details of comprising: 
determining, based on output from an ultrasonic sensor positioned on the x-ray imaging system, that a sterile draping system has been correctly positioned on the x-ray imaging system; 
upon determining that the sterile draping system has been correctly positioned, determining a distance between the ultrasonic sensor and an object based on output from the ultrasonic sensor; and 
if the distance is less than a threshold, outputting a notification.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANI FOX/
Primary Examiner
Art Unit 2884